UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7820



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BUTTON JACK RHODES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-2, CA-95-1151-R)


Submitted:   May 19, 1998                 Decided:   August 5, 1998


Before WIDENER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Button Jack Rhodes, Appellant Pro Se. Ruth Elizabeth Plagenhoef,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Rhodes, Nos. CR-92-2; CA-95-1151-R (W.D.

Va. Oct. 29, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL

338568 (U.S. June 23, 1997) (No. 96-6298). Appellant has filed an

application for a certificate of appealability and a motion to

supplement that application. Because Appellant’s § 2255 motion was

filed prior to implementation of the Antiterrorism and Effective

Death Penalty Act of 1996, a certificate of appealability is not

required. Therefore, we deny Appellant’s application for a certif-

icate of appealability and the supplemental motion. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2